DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 19 May 2022 has been entered; claims 1-15 remain pending. 

Response to Arguments
Applicant’s arguments, see Page 8 of the Remarks, filed 19 May 2022, with respect to the rejection of claim 15 under 35 USC 112(b) and the rejection of claims 11-13 under 35 USC 112(d) have been fully considered and are persuasive.  The rejection of claim 15 under 35 USC 112(b) and the rejection of claims 11-13 under 35 USC 112(d) have been withdrawn in light of Applicant’s amendments to the claims. 
Applicant's arguments, see Pages 8-9 of the Remarks, filed 19 May 2022, with respect to the rejection of claims 1-15 under 35 USC 103 over Moriarity/Felipe have been fully considered but they are not persuasive. Applicant argues that the Examiner has not shown how Felipe teaches that the phosphino group comprises a phosphorus atom in the backbone, and instead teaches phosphinyl acrylate, wherein polymerization of such a monomer would lead to pendant phosphino groups. In response, the Examiner submits that Felipe teaches both phosphino carboxylic acid monomers with the phosphino as a pendant group or wherein the phosphino group is within the polymer backbone (Paragraph [0041]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moriarty et al. (U.S. Patent # 6312644) in view of Felipe et al. (U.S. Patent Publication # 2016/0229726), hereinafter, “Moriarty” and “Felipe”.
	With respect to claims 1-3, Moriarty discloses a copolymer comprising monomer B embodied as acrylic acid, methacrylic acid, or crotonic acid (“water soluble carboxylic acid monomer other than maleic acid”) present in an amount ranging from about 1 to about 89.999 mol% (see Column 8, lines 34-37), overlapping “10-99.998 mol%”, and a fluorescent monomer A embodied as consistent with recited Structure I when R1 = vinyl benzyloxy and (meth)allyloxy and M is selected from the group consisting of hydrogen, sodium, potassium, cesium, rubidium, lithium and ammonium (“at least one sulfonated pyrene-containing fluorescent monomer”) present in an amount ranging from about 0.001 to about 1 mol% (see Column 8, lines 1-33), a discrete range within “0.001 to 5 mol%”.  
Moriarty discloses that monomer B can be selected from 6 species, wherein 3 of the species meet the limitations (“water soluble carboxylic acid monomer other than maleic acid”). The Examiner submits that Moriarty teaches a “water soluble carboxylic acid monomer other than maleic acid” with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination. Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” acrylic acid, methacrylic acid, or crotonic acid as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), especially in view of the examples, which all use acrylic acid (see Column 11, line 61 through Column 13, line 67). 
Moriarty and the claims differ in that Moriarty does not teach the exact same proportions for monomer B (“the water soluble carboxylic acid monomer other than maleic acid”) as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Moriarty overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Moriarty does not specifically teach (iii) at least one phosphino group wherein the phosphorus atom of the phosphino group is in the polymer backbone as claimed. 
Felipe discloses a copolymer comprising phosphino groups in the polymer backbone (Paragraphs [0041, 0044, 0045]) consistent with Structure III of claim 3, in an amount of about 1 to about 8 wt% of the copolymer (Paragraph [0045]), a discrete range within “0.001 – 20 %”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the phosphino monomers of Felipe to the copolymer of Moriarty because Moriarty discloses that the copolymers are useful ion scale inhibition processes (Column 10, lines 15-16), and because Felipe discloses that it was known at the time of the invention to include phosphino monomers in copolymer comprising carboxylic acid monomers (Paragraphs [0042, 0045]) in scale inhibiting applications (Paragraph [0020]).  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Felipe discloses wt% for the phosphinyl monomer and not mol%; however, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.
	
With respect to claim 4, Moriarty/Felipe disclose maleic acid as a monomer choice (see Moriarty Column 8, lines 47-48, and see Felipe: Paragraph [0042], which discloses mixtures of carboxylic acid containing monomers including acrylic acid and maleic acid). 

	With respect to claim 5, Moriarty in view of Felipe discloses monomer C, which can be embodied as vinyl phosphonic acid (“phosphorus containing group selected from phosphono groups and phosphate-containing polymers”) (Column 8, lines 47-52; Column 9, lines 6-16). 
Moriarty discloses that monomer C can be selected from about 25 species, wherein one species, vinyl phosphonic acid, meets the limitations (“phosphorus containing group selected from phosphono groups and phosphate-containing polymers”). The Examiner submits that Moriarty teaches a “phosphorus containing group selected from phosphono groups and phosphate-containing polymers” with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination. Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” vinyl phosphonic acid as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

	With respect to claims 6-8, Moriarty in view of Felipe discloses monomer D, which can be embodied as sulfomethylacrylamide and sulfoethylacrylamide (“sulfonic containing moiety”) in an amount ranging from about 5 to about 40 mol% (Column 9, lines 3-18), overlapping “no more than 20 mol%”. 
Regarding claim 8, Moriarty/Felipe and the claims differ in that Moriarty does not teach the exact same proportions for monomer D as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Moriarty overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

	With respect to claims 9-13, Moriarty/Felipe teaches that monomer C can be embodied as (meth)acrylamide, N-alkyl (meth)acrylamide, t-butyl (meth)acrylate, N-alkyl (meth)acrylate, N-alkanol-N-alkyl(meth)acrylate, vinyl acetate, 2-Hydroxy N-alkyl(meth)acrylate, alkyl vinyl ether, alkoxyethyl acrylate, N-alkanol (meth)acrylamide, N,N-dialkyl(meth)acrylamide and 1-vinyl-2-pyrrolidinone (“nonionic monomer”), which overlap with many of the species claimed; for example, t-butyl (meth)acrylate is a C4 alkyl ester of (meth)acrylic acid, vinyl acetate is a monomer recited in claim 12. Moriarty also discloses families of monomers including N,N-dialkyl(meth)acrylamide, which renders obvious the recited species “N, N-dimethylacrylamide” of claim 11. 
With respect to claim 13, Moriarty/Felipe discloses wherein monomer C is present at from about 1 to about 89.999 mol% (Column 8, lines 47-60; Column 9, lines 14-15), overlapping “no more than 50 mol%”. 
With respect to claim 13, Moriarty/Felipe and the claims differ in that Moriarty does not teach the exact same proportions for monomer C as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Moriarty overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
	With respect to claims 14 and 15, Moriarty/Felipe discloses that the copolymer is added (“dosed”) to an industrial water system as formulation in a method of controlling scale, and monitoring fluorescent emissions of the dosed water system (see Moriarty; Column 9, line 59 through Column 10, line 16, see also Column 10, lines 24-49 for process steps, dosage amounts, and detecting fluorescence emissions with a fluorimeter. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        24 May 2022